FILED

UNITED STATES DISTRICT COURT act 2 1 208
DISTRICT OF MONTANA clerk, U s Die
BILLINGS DIVISION Distict ings

CV-19-87-BLG-SPW-TJC
JAMES GRAVES,

Plaintiff, ORDER
vs.

SAFECO INSURANCE COMPANY
OF ILLINOIS,

 

Defendant.

 

Consent to the jurisdiction of a United States Magistrate Judge having been
either withheld or met with objection,

IT IS HEREBY ORDERED:

1. The case remains assigned to the Honorable Susan P. Watters, United
States District Judge, for all further proceedings and entry of judgment.

2. Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the
Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

. Judge’s jurisdiction by 28 U.S.C. §636(b)(1)(A).
3. The Clerk of Court is directed to forthwith notify the parties of the
making of this Order.
DATED this 21st day of October, 2019.

Lecaar 1 Lhe.

Honorable Susan P. Watters
United States District Judge
